                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZMH,                                               Case No. 19-cv-03739-DMR
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     WELLS FARGO BANK,
                                  11                    Defendant.

                                  12          Pro se minor Plaintiff ZMH filed a complaint and application to proceed in forma pauperis
Northern District of California
 United States District Court




                                  13   (“IFP”). [Docket Nos. 1, 2.] The case was filed by his “next friend,” Regional Advocacy Group.

                                  14   On September 25, 2019, the court issued an order to show cause. [Docket No. 7.] The order

                                  15   explained that a “next friend” who is “neither an attorney nor represented by one may not bring a

                                  16   lawsuit on behalf of minor or incompetent plaintiffs.” Roe v. Suter, 165 F.3d 917 (9th Cir. 1998)

                                  17   (dismissing a complaint brought by a non-attorney “next friend” of minor plaintiffs).

                                  18          On September 26, 2019, Plaintiff filed a motion to appoint Patrina Harrison, his mother, to

                                  19   serve as his guardian ad litem. [Docket No. 11.] Plaintiff appears to argue that he may be

                                  20   represented pro se by a guardian ad litem. This is incorrect. While a guardian ad litem must be

                                  21   appointed to represent a minor’s interests if the minor is otherwise unrepresented, Fed. R. Civ. P.
                                       17(c)(2), the guardian ad litem does not serve as counsel for a pro se minor. In other words, a minor
                                  22
                                       with a guardian ad litem must still retain a lawyer. Johns v. Cty. of San Diego, 114 F.3d 874, 877
                                  23
                                       (9th Cir. 1997) (holding that “a parent or guardian cannot bring an action on behalf of a minor child
                                  24
                                       without retaining a lawyer”); Jianjun Xie v. Oakland Unified Sch. Dist., No. 12-cv-02950-CRB,
                                  25
                                       2013 WL 812425, at *3 (N.D. Cal. Mar. 5, 2013) (holding that the plaintiffs could not bring any
                                  26
                                       claims on behalf of their daughter without licensed counsel); Van Kim Lai v. Vanhart, No. 09-cv-
                                  27
                                       05364-JW, 2010 WL 11586756, at *3 (N.D. Cal. May 7, 2010) (“The fact that a minor may be
                                  28
                                   1   represented by a guardian ad litem does not alter the principle embodied in 28 U.S.C. § 1654 that a

                                   2   non-attorney is not allowed to represent another individual in federal court litigation without the

                                   3   assistance of counsel.” (internal quotation marks and citations omitted)).

                                   4          Because Plaintiff is a minor, his claims may only proceed if he is represented by qualified

                                   5   counsel. Based on the foregoing, Plaintiff is ordered to respond in writing to explain why this case

                                   6   should not be dismissed. Plaintiff’s response is due by October 16, 2019.

                                   7

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 3, 2019

                                  11                                                    ______________________________________
                                                                                         DONNA M. RYU
                                  12                                                     United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
